DETAILED ACTION 
The amendment submitted on February 3, 2022 has been entered.  Claims 1-2, 6-15, 17-18, 20-23, and 25-30, as amended herein below, are allowed.  
Examiner’s Amendment 
An examiner’s amendment to the record appears below.  Claims 6 and 17, submitted on February 3, 2022, are not further limiting of the independent claim as required by 35 U.S.C. 112(d).  These two claims have therefore been amended as recited below.  
Claim 6 has been amended as follows: 
6.  The method of claim 1, wherein the human being is selected for having a history of inadequate response to prior migraine treat-ments based upon a score of [[7]] 6 or less on the mTOQ-4.  
Claim 17 has been amended as follows: 
17. (Currently Amended) The method of claim 15, wherein the human being is selected for having a history of inadequate response to prior migraine treatments based upon a score of [[7]] 6 or less on the mTOQ-4.  
Written support for this amendment may be found in applicant’s specification at p. 16 (para. 0088).  Should the changes or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Withdrawn Rejections 
The rejection of claims 1-9, 11, 20, and 22-30 under 35 U.S.C. 112(a) is withdrawn because the claims, as amended, comply with the written-description requirement. 
1 under 35 U.S.C. 112(b) is withdrawn because the claim has been amended to refer to the free acid form of meloxicam.  
The rejection of claims 1-8, 20, 23-24, and 28-30 under 35 U.S.C. 103(a) as being unpatent-able over Jenkins (US 2009/0311335 A1) in view of Láinez (Neuropsychiatr. Dis. Treat. 2006;2(3):247-59) is withdrawn because the independent claim has been amended to refer to a “human being having a history of inadequate response to prior migraine treatments based upon a score of 7 or less on the Migraine Treatment Optimization Questionnaire (mTOQ-4),” which is not specifically taught by either of these two references.  Furthermore, the examiner finds applicant’s discussion (see applicant’s Remarks, submitted February 3, 2022, at pp. 9-12) of Lipton and Treximet vis-à-vis Example 11 in applicant’s specification (pp. 58-63) to be persua-sive.  
The rejection of claims 11, 22, and 26 under 35 U.S.C. 103(a) as being unpatentable over Jenkins and Láinez in view of Jamali (US 2003/0008003 A1) is likewise withdrawn.  
The rejection of claims 1-30 for double patenting is withdrawn for substantially the same reason.  
Conclusion 
Inquiries should be directed to the undersigned examiner, Theodore R. Howell, whose telephone number is 571-270-5993 and regular schedule is Monday to Thursday from about 8:00 am to 7:00 pm (Eastern Time).  The examiner’s supervisor, Wu-Cheng (“Winston”) Shen, can be reached by telephone at 571-272-3157.  Interviews are generally welcome, preferably in the afternoon, and are available by telephone or video conferencing.  To schedule an interview, please use the Automated Interview Request system at www.uspto.gov/interviewpractice or call the examiner.  Registered users may obtain information regarding the status of this application from Patent Center, which may be found at patentcenter.uspto.gov.  Information about filing 
/Theodore R. Howell/ Primary Examiner, Art Unit 1628 


    
        
            
        
            
        
            
    

    
        1 The prior action incorrectly identified this as claim 25 (not claim 27).  See footnote 1 at p. 6 in applicant’s Remarks, submitted February 3, 2022.